Citation Nr: 0622674	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-08 092	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in St. Paul, Minnesota



THE ISSUE

Entitlement to two compensable evaluations for service-
connected tinnitus (right ear).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Paul, 
Minnesota.    

On another matter, in November 2003, the veteran's 
representative submitted a statement which the RO apparently 
construed as a service connection claim based on an inner ear 
condition.  In December 2003, the representative clarified 
that the veteran did not intend to file such a claim.  In 
December 2003, the RO wrote the veteran that, in light of the 
clarification, no action would be taken on the apparent inner 
ear disability claim.  Then, in January 2004, the veteran 
wrote that he has no additional evidence to submit on that 
claim.  The veteran is hereby advised that, if he intends to 
seek compensation for inner ear disability separate from 
tinnitus, then he must inform the RO.   


FINDING OF FACT

Service-connected tinnitus, right ear, is assigned a single 
10 percent rating, the maximum authorized rating.  


CONCLUSION OF LAW

The law does not permit assignment of a schedular rating 
higher than 10 percent for tinnitus, unilateral or bilateral.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

A March 1995 rating decision granted service connection for 
tinnitus, right ear, and assigned a noncompensable rating 
therefor, effective September 1, 1994, the day after 
discharge from active service.  Where a veteran files an 
original service connection claim within a year after 
discharge, as the veteran here had, the effective date of 
service connection (and the earliest possible date for any 
percentage rating assigned for that service-connected 
disability) may be the day after discharge.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002).  That decision also denied service 
connection for sensorineural hearing loss.  No appeal was 
pursued as to the March 1995 rating decision with respect to 
tinnitus and hearing loss.  

In January 2003, the veteran sought two separate compensable 
ratings for tinnitus.  In March 2003, the RO increased the 
rating for right ear tinnitus to 10 percent effective January 
24, 2002, but denied two compensable ratings for tinnitus.  
The veteran did not indicate disagreement with the effective 
date assigned for the 10 percent rating; rather, he is 
seeking only two compensable ratings.  

The RO denied the claim because 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260 does not permit separate 10 percent ratings 
for tinnitus.  DC 6260, as revised effective June 13, 2003, 
clarified existing VA practice that only one 10 percent 
rating is assigned for tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the U.S. 
Court of Appeals for Veterans Claims (Court) held that pre-
1999 and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus cases affected by Smith.  While service 
connection is in effect specifically for tinnitus in the 
right ear, this case was deemed to be affected by Smith as it 
is a claim in which a tinnitus service connection claim was 
filed before the June 13, 2003 regulatory amendment, and, by 
seeking two compensable ratings for tinnitus, the veteran, in 
effect, is seeking a rating for tinnitus higher than 10 
percent.  In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the Court erred in 
not deferring to VA interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which permits only a single 
10 percent rating for tinnitus, whether unilateral or 
bilateral.  Subsequently, VA lifted its stay of adjudication 
of pending tinnitus rating cases.  

In this case, tinnitus is assigned the maximum permissible 
schedular rating of 10 percent under DC 6260.  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Laws 
and regulations governing VA's duties to notify and assist 
have no effect on an appeal where, as here, the law, and not 
underlying facts or development of facts, is dispositive.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  


ORDER
 
Separate compensable ratings for tinnitus are denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


